[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 459 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 460 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 461 
The defendants, by objection to evidence and by request for instructions to the jury, insisted that the telegram sent by the plaintiffs, at Catskill, on Monday, the 19th of March, 1860, to Mellen (the lessee of the barge), in New York, is to be taken as the only legal evidence of the contract for the barge made with the plaintiffs; and that, therefore, all proof of the oral negotiations or agreement made by Mellen with the plaintiffs, at Catskill, on the Saturday previous (March 17th) was inadmissible and should be disregarded.
This claim is important, because if the use in which Mellen was permitted, by the terms of the letting, to employ the barge, was limited to an employment thereof in the slip as a receiving or storing barge, it was so limited by the oral treaty of Saturday; the telegram being entirely silent on that subject, and importing, if anything in relation to the use is to be inferred from it, that Mellen was at liberty to use her for any proper purpose for which vessels of that description are usually employed.
The rule of law invoked by the appellants is that where the contract of the parties is reduced to writing, all prior and cotemporaneous oral negotiations or agreements are merged, and oral testimony is not admissible to alter, contradict, enlarge, or, if free from ambiguity, explain it. *Page 462 
To this rule both parties assent. Whether it is applicable to the present case, and operates to exclude the oral testimony, is the question in contest.
When and to what extent dispatches sent by parties to each other by telegraph are to be treated as written contracts or written evidence of their contracts, must depend upon the circumstances in which they are sent, and the intent and object for which they are transmitted and received.
Treating them most favorably to the view urged by the appellant, they can have no higher or more conclusive effect than a letter sent by mail in the same terms would have.
The first question, then, is, was this telegram according to the intent and understanding of the parties at the time when it was sent and received the expression of the contract of the plaintiffs? This question is always an open one in regard to communications between parties, whether oral or written. If there is doubt upon that question, it may properly be left to the jury, and it was left to them in the present case.
For the determination of that question, it is competent to show the circumstances under which and the purpose for which it was sent, though it may not be competent to show by parol that in regard to its unambiguous provisions the parties did not intend to contract according to its tenor.
And it is certainly competent to show that it was sent for the mere purpose of fixing one of the details of a proposed agreement upon which the minds of the parties had not before concurred. For example, a telegram is sent in these terms: "You may have the horse for twenty-five dollars." It seems to me a perversion of the rule referred to, to say that because such a dispatch, or such a communication by letter, may, if unexplained, import a sale of the horse for twenty-five dollars, the owner may not show that the parties had previously met at a remote place and negotiated touching a hiring of the horse for six months to be used as a coach horse, and had parted with an understanding that a dispatch, stating the price required, should be sent to him. *Page 463 
Or, suppose an oral application were made for the use of a horse for four months in light work before a pleasure-wagon, and the parties fail to agree upon the period or price of the service, but separate with an understanding that the mind of the owner upon those two particulars shall be communicated either in writing or by telegram. Thereafter a dispatch or writing is sent in these terms: "We consent that you have the horse for three months for thirty dollars."
These examples are probably no more illustrative of the subject than the case before us, as claimed by the respondents, but I apprehend that in neither of them is it doubtful that the owner may show that the letter or dispatch was not sent or received as an expression of the whole contract, and to that end may prove that it was sent in answer to a previous either written or oral communication made to him, which should be read or taken with such reply, in order that the whole contract may appear.
It would be a strange inconsistency if, where an entire negotiation is conducted by letter, the proposition of the one party may be read to determine the meaning of the acceptance by the other, but if such proposition be oral, and a written reply be for convenience asked, the reply must be taken to bind the writer, without any reference to the proposition or any aid therefrom in particulars where the reply is silent; or, in other words, if the reply closed the door to inquiry, provided, if construed alone, it would be capable of receiving a legal signification.
Mr. Greenleaf, in defining that written evidence of a contract (vol. 1, § 275) to which the rule before mentioned is applicable, states it is "not every thing which is in writing, but that only which is of a more solemn nature, containing the terms of a contract between the parties and designed to be therepository and evidence of their final intentions." InJeffrey v. Walton (1 Stark. 267), where a written memorandum stated the period of the hiring of a house, and the compensation, Lord ELLENBOROUGH said: "The written agreement merely regulates the time of hiring and the rate of payment, and I shall not allow any evidence *Page 464 
to be given in contradiction of these terms, but I am of opinion that it is competent for the plaintiff to give in evidence suppletory matter as part of the agreement." And in Potter v.Hopkins (4 Wend. 417), where the writing did not on its face purport to be a complete agreement, it was held that, though binding so far as was expressed in terms, parol evidence was competent to show the whole contract.
The distinct ground upon which I place my opinion is, that where a proposition on one side is submitted, whether verbal or written, calling for an answer based on such proposal, the answer, though in writing, need not necessarily recite all the terms and conditions embodied in the proposal. It is to be read in connection with the proposal to which it is a reply, and the whole together constitutes the contract between the parties. Such written reply is no doubt conclusive, so far as the terms are expressed, but no further. In such case the reply is neither made or received, nor understood to be the expression of the whole contract. This is in entire harmony with the rule as stated by DENIO, J., in Renard v. Sampson (12 N.Y. 566).
For more full illustration let me suggest further examples. Thus: On the 31st of August, in an oral negotiation, A proposes to B — "I wish to hire your barge, now lying in New York, until the first of January, to be employed in transporting light hemlock bark only, I to recaulk her thoroughly before she is used, and newly paint her throughout, and deliver her to you, at the end of the term, at your dock in Catskill. Send me word by telegraph whether I can have her, and at what price."
Various answers, by telegraph, may be stated. Thus: "You can have my barge for $300." Or: "You can have my barge until the first of January, for $300." "The `rent' of my barge will be $300, payable one-half down, and one-half first of December."
Now, in each such case, the parties never intended that their agreement should be in writing further or beyond (at most) what is expressed in the telegram, and to say that because the first supposed answer might in the absence of *Page 465 
explanatory proof legally import a sale of the barge for a round sum, the owner cannot, therefore, prove the previous verbal proposal to which it was a reply, is perverting a useful rule of evidence and giving it an application for which it was never intended. And if the owner in such case may show by parol that a letting and not a sale was intended, then he may also show all the terms of the letting. The like reasoning must admit all the terms of the letting in each of the other cases, and upon the principle that the parties have not intended or attempted to put their agreement in writing.
There was, therefore, no error in receiving evidence of the oral proposition made by Mellen to the plaintiffs at Catskill, to which the telegram was a reply, and the restrictions as to the use of the barge imported by such proposition, if any there were, formed part of the contract between the parties.
But I think the judge fell into an error in his instruction to the jury, respecting the legal liability of the appellants, by which the jury may have been misled. He submitted to the jury the question whether by the contract of letting to Mellen, he was restricted to the use of the barge as a mere receiving or storing vessel, and he made the nature and conditions of the defendants' liability depend in some degree upon the answer to that question. As the verdict of the jury was general, we must deal with the appellants' exceptions, upon the assumption that the jury may
have found that Mellen hired the barge to the first day of October, without any condition or restriction as to the use to which she might be devoted, and that he, therefore, had a right to employ her or permit others to employ her in a suitable and proper manner in any business for which like barges are usually employed, or, at least, that he had a right to employ her in the same manner as he had employed another barge which had been burned.
In reference to this, the jury were instructed, "if the latter was the contract, then the defendants are not responsible in this action, unless the property has been lost or injured through the want of proper care on the part of the defendants." This was clearly upon the principle afterward stated *Page 466 
in another connection: "A bailee is not responsible for loss unless it happens through negligence or want of care."
The charge further imported, that, if, being unrestricted as to the use, the sinking of the barge was without the fault of either Mellen or the appellants, and she was in such condition at the time when she was demanded that she could not be delivered by the appellants, without any fault or negligence on their part, the appellants are not liable. These terms are not, it is true, explicitly stated, but the converse is more than once propounded to the jury as a test of liability, and the proposition I have thus stated is unquestionably correct. The hirer of a ship from a lessee for a proper purpose is not bound to restore her on demand if she be lost without his fault or neglect while in his lawful possession.
The judge further charged that, even though the barge was let to Mellen for a special restricted use, and the defendant Mellen, when he let the barge to the appellants for the transportation of iron, violated the terms of his lease, still if that was not known to the appellants, and they supposed Mellen had a right to lease it in the manner he did, such hiring and taking possession under it would not of itself alone render the appellants liable for the conversion of the barge; but if loss accrued throughtheir fault, or if through their negligence, they were not in a condition to deliver, and under such circumstances, upon demand, refused or omitted to deliver, they (the railroad company) were liable.
The result of these instructions was: If the use was not restricted by the contract, neither defendant is liable unless the loss was through the want of proper care on the part of the defendants. If the use was restricted, the appellants, if ignorant thereof, are not liable unless the loss accrued through their fault or negligence. And if, when the demand was made of the railroad company, the barge was sunk, in such condition that she could not be delivered, but without any fault or negligence of theirs, they are not liable.
Of these instructions, the appellants make no complaint. But the judge "further charged that if the loss occurred in *Page 467 
consequence of negligence of either the railroad company or Mellen, and there was a refusal to deliver after demand made of both parties, subsequent to the expiration of the bailment, the railroad company were responsible."
I am not able to reconcile this instruction with the principles governing the charge in its other parts, nor with the rules which determine the liability of the railroad company under a state of facts which the jury may have found, and which were distinctly left to them upon conflicting evidence.
Thus the jury were, by the submission, left at liberty to find, and we cannot say that they did not find, that the barge was let to Mellen without any restriction or condition restraining him or the railroad company from employing her for the transportation of iron.
They were told that in such case the defendants were not responsible unless she was lost through the want of proper care on the part of the defendants.
They were left at liberty to find, and may have found, that "the loss occurred in consequence of negligence of Mellen" solely. And yet, and though all this was found, they are told that the railroad company is responsible, notwithstanding, provided "there was a refusal to deliver, after demand made of both parties, subsequent to the expiration of the bailment."
This last instruction cannot be sustained, unless one of two propositions are sound, viz., unless the railroad company is responsible for Mellen's negligence, or unless the railroad company was bound to deliver, on demand made of them after the expiration of the bailment, although the barge was, without their fault, sunken in the river so that she could not then be delivered.
Neither of which propositions is sound, and neither of which is consistent with the general principles of the charge.
I think this last instruction was calculated to mislead the jury, and although, if I were to pass upon the case and determine the facts upon the preponderance of the evidence, I might conclude that it was reasonably clear that the use of *Page 468 
the barge was restricted, and not less probable that the appellants were guilty of negligence, both of which are largely assumed in the argument for the respondents; that is not our province. These questions were left to the jury, and we cannot say that the instruction in question was immaterial, or could not have affected the verdict.
If the use of the barge was restricted, and she was put to a use not warranted by the terms of the letting, and by reason thereof she was lost, then Mellen was liable in damages for her value, whether he or the railroad company were negligent or not. And in such case, in my opinion, the railroad company is also liable for the value, independent of any question of negligence, for if by loading the barge with iron, they sunk her, they cannot excuse themselves, for they had no authority, from any one competent to give it, for putting the barge to such a use. If not technically trespassers, they had taken the plaintiffs' vessel, and in using it for a purpose to which the owners had given no consent, had lost it. As to them, it is not material, under our present system of pleading, whether their act be deemed "conversion," or an unauthorized use and injury to the plaintiffs' property. (Anderson v. Nicholas, 5 Bosw. 121, and cases cited to the effect that "one who deals with the property of another [the same not being negotiable paper] must see to it that he acts by authority of one who has title or who has an authority to confer sufficient to warrant such dealing" [p. 130], affirmed, 28 N.Y. 600.) At all events, on demand, they could not, in such case, excuse an omission to return the barge by showing that in using her for a purpose to which the plaintiffs had never consented, they had sunk her. (Cases cited in Sargeant v.Blunt, 16 Johns. 73; Murray v. Ogden, 10 id. 194;Campbell v. Stokes, 2 Wend. 137; Fish v. Ferris, 5 Duer, 49; Ely v. Ehle, 3 N.Y. 506; Rotch v. Hawes, 12 Pick. 136; Read v. Spaulding, 5 Bosw. 395; 30 N.Y. 630.)
On the other hand, if the use of the barge for the transportation of the iron was permitted by the terms or legal effect of the plaintiffs' letting, then the defendants were neither of them responsible for her loss, unless that loss *Page 469 
occurred in consequence of some negligence or want of care in the keeping or use of the barge. (Story on Bailments, §§ 397-400.)
Mellen would clearly be liable to the plaintiffs, if the loss so occurred, whether the negligence was his own, or his agents', servants' or lessees'. But in such case the railroad company would not be liable for Mellen's negligence if themselves entirely free from fault.
It is insisted that the jury should have been instructed to deduct from the value of the vessel when sunk, her value in her sunken condition, and therefore the direction to find her value, when she was lost, was erroneous.
The case appears to have been tried upon a mutual assumption that the barge was a total loss. No request or suggestion was made to the judge that the defendants claimed any abatement, on the ground that she was of value in such sunken condition. And although the fact did appear that the iron was afterward taken out and the vessel raised, no proof was given showing the expense thereof, or the expense of repairing her if repairs were possible.
It is, nevertheless, proper to say, if, upon the principles above stated, either defendant was liable, then, on demand; such defendant should have returned the wreck, if he desired to abate any supposed then value from the damages to which he was liable. And if, because without fault, the railroad company was not liable, Mellen was still bound to return the wreck if demanded, and such return was possible, and her then value furnished no reason for such abatement if he omitted to do so.
In this aspect of the questions of liability, I see no ground for the claim that the pleadings will not warrant a recovery for the full value, whether the liability be as in trover, or in a special action on the case for damages. All the facts are set forth in the complaint, and they warrant a recovery for the full value. But it is claimed that evidence of what the plaintiffs paid for the barge five years before the letting in question, and six years before the trial should have been *Page 470 
received when offered by the defendants, on the question of value when lost.
Whether the price paid for a chattel, or the price at which it is sold, be admissible in evidence, depends upon the special circumstances of each case. Thus, when a horse is sold with warranty that he is sound, and an action is brought for a breach of warranty, it is said by COWEN, J., in Cary v. Gruman (4 Hill, 625), that the price agreed upon by the parties at the time of the sale, is high evidence of the then value of the horse, if sound; and the cases he cites not only show this, but also that evidence that the purchaser was subsequently offered a much larger sum, is also some evidence that he was, if sound, worth much more than the price paid. So in Campbell v.Woodworth (20 N.Y. 499), it was held that a sale at auction is some evidence of the value of goods at the time of the sale, on the ground that it is an ordinary mode of disposing of goods in the market, and a means of testing the market value, so that if fairly conducted, and in such manner as to invite competition, it is just to regard it as some evidence of such value. But this is far short of holding that the price paid for a barge or other chattel, six years before the time at which the present value is to be estimated, is any evidence of such then present value. If in any case it could be received, it is here altogether too remote. The testimony in ordinary cases to market value, is confined to the time when the value is to be taken, or in special circumstances to a reasonable time before or after the day in question. (Dana v. Feidler, 12 N.Y. 40.)
There was no error in rejecting evidence of the value of the iron lost. The authorities referred to in support of such evidence refer to cases of gratuitous bailment or mandate, where, if the bailee take the same care of the bailment as he does of his own property of like value and similarly situated, he is held exonerated. Here the defendants were bound to so much care at least as men of ordinary prudence usually employ in the care of their property.
Nor was it error to refuse to strike out the evidence of the plaintiffs' ownership because the bill of sale to them was not *Page 471 
produced, the possession by the plaintiffs and the evidence of hiring and use under the contract of hiring, were all that it was necessary for the plaintiffs to prove; that was presumptive evidence of ownership, and entitled the plaintiffs to recover its value if they charged defendants with responsibility. There was, therefore, no necessity for producing the written transfer of the barge to them. In the case of Dunn v. Hewitt (2 Denio, 637), cited by the appellant, the property in question was taken, not from the possession of the plaintiffs, but from the possession of the defendant in the execution, the former owner; the plaintiffs were compelled, therefore, to make title from him or fail, and they attempted to do so by proof of a sale on execution to one Marshall, and a purchase by the plaintiffs from him. To prove title by such purchase, the court held the bill of sale the best evidence.
But, for what I deem the error in the charge, the judgment should be reversed and a new trial granted.
All the judges concurring,
Judgment reversed and new trial ordered. *Page 472